807 F.2d 175Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Christopher BROWN, Plaintiff-Appellant,v.Arnold HOPKINS, Commissioner of Corrections, Defendant-Appellee.
No. 86-6734.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Dec. 9, 1986.

Before HALL, WILKINSON and WILKINS, Circuit Judges.
William Christopher Brown, appellant pro se.
Stephanie J. Lane, Assistant Attorney General, Stephen H. Sachs, Attorney General, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Brown v. Hopkins, C/A No. 85-2594-Y (D.Md., July 15, 1986).


2
AFFIRMED.